Lumpkin, J.
An executed contract, such as an absolute conveyance purporting on its face to be a deed for the sale of land, though in fact a “ mere sham ” and made for the purpose of delaying or defrauding a creditor, is binding upon the maker and he is estopped from,, impeaching it; but a bond for titles by the vendee in such deed, to reconvev to the vendor, being an executory contract, may, if directly connected with the fraudulent purpose for which the deed was made, be impeached by the vendee when sought to be enforced by the vendor. Parrott v. Baker, 82 Ga. 364, and cases cited. Hence, a husband who, in order to delay or defeat the collection of a claim for alimony or other lawful demand against him, conveyed land to another person and put that person in possession, could not maintain against the latter an action for the breach of a bond given by him to reconvey the land whenever so required. This is so, not because the law is disposed to aid one of the wrongdoers in retaining the fruits of the unlawful transaction, but because it denies the benefit of its remedies to the other.

Judgment affirmed.

W. I. Pike and C. H. Brand, for plaintiff